DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a sheath housing a primary electrode and a secondary electrode, and also a housing that is coupled with a sheath that contains a primary electrode and a secondary electrode, and further on references to “the primary electrode” and “the secondary electrode.” There is insufficient antecedent basis for this limitation in the claim. It is at least unclear which of the primary and secondary electrodes “the primary electrode” and “the secondary electrode” refer to, or if the first and second “a primary electrode” and “a secondary electrode” are the same electrodes. Claims 10-16 are dependent on rejected claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8-10, 16-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuman (US 2018/0263686).
Regarding claim 1, Shuman teaches an apparatus comprising:
a housing (710) that is coupled with a sheath (103) that contains a primary electrode and a secondary electrode (primary electrode 207 and secondary electrode 211), the sheath being configured to convey distal ends of the primary electrode and the secondary electrode adjacent to a target region (par. [0087]); and
a primary actuator operably coupled with the primary electrode (primary actuator 1132 coupled with the primary electrode as in par. [0100]);
a secondary actuator operably coupled with the secondary electrode (secondary actuator 1150 coupled with the secondary electrode as in par. [0101]); and
a control handle selectively engageable with the primary actuator and the secondary actuator (control mechanism as in at least par. [0012]), wherein the primary actuator, the secondary actuator, and the control handle are configured so that:
at a first position, the primary actuator and the secondary actuator are movably engaged to move in concert to a second position where the distal ends of the primary electrode and the secondary electrode extend into the target region (par. [0211]-[0212] with the primary and secondary actuators coupled to move at blocks 7810-7830);
at the second position, the control handle is movably engaged with the secondary actuator to be movable independently of the primary actuator in a first direction to a third position where the distal end of the secondary electrode extends beyond the distal end of the primary electrode (blocks 7850 –7860 decouple the secondary actuator from the primary actuator, and move the secondary actuator as in par. [0212]); and
at the third position, the control handle is movably engaged with the primary actuator to be movable independently of the secondary actuator in a second direction to a fourth position to partially retract the distal end of the primary electrode away from the distal end of the secondary electrode (method claim 20, locking second electrode, while partially retracting primary electrode).
Regarding claim 2, Shuman teaches wherein the control handle is further configured: at the second position, to be slidable in the first direction to move the secondary actuator to extend the distal end of the secondary electrode (method claim 20, slide the housings to move the electrodes); and
at the third position, to be rotatable in the second direction to move the primary actuator to partially retract the distal end of the primary electrode away from the distal end of the secondary electrode (claim 20; rotate the secondary housing to lock the secondary electrode to allow the primary electrode to be retracted).
Regarding claim 8, Shuman teaches wherein the housing includes a sheath actuator (704), wherein the sheath actuator includes a sheath lock (sheath lock 706), the sheath lock being configured to enable selective movement of the sheath and being further configured to enable selective locking of the sheath (par. [0015] and par. [0096]).
Regarding claim 9, Shuman teaches a system for treating tissue at a reference point (100), the system comprising:
a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole (par. [0009]);
an electrosurgical apparatus configured to be inserted into a body to convey a sheath housing a primary electrode electrically coupled with the first pole of the electrical power source and a secondary electrode electrically coupled with the second pole of the electrical power source to a vicinity of a reference point (primary electrode with pole and second pole with second electrode as in par. [0012]); and
a user interface including:
a housing that is coupled with a sheath that contains a primary electrode and a secondary electrode (primary electrode 207 and secondary electrode 211 through sheath 103), the sheath being configured to convey distal ends of the primary electrode and the secondary electrode adjacent to a target region (primary electrode 207 and secondary electrode 211 delivered through sheath 103 to target tissue); and a primary actuator operably coupled with the primary electrode (primary actuator 1132 coupled with the primary electrode as in par. [0100]);
a secondary actuator operably coupled with the secondary electrode (secondary actuator 1150 coupled with the secondary electrode as in par. [0101]); and
a control handle selectively engageable with the primary actuator and the secondary actuator (control mechanism as in at least par. [0012]), wherein the primary actuator, the secondary actuator, and the control handle are configured so that:
at a first position, the primary actuator and the secondary actuator are movably engaged to move in concert to a second position where the distal ends of the primary electrode and the secondary electrode extend into the target region (par. [0211]-[0212] with the primary and secondary actuators coupled to move at blocks 7810-7830);
at the second position, the control handle is movably engaged with the secondary actuator to be movable independently of the primary actuator in a first direction to a third position where the distal end of the secondary electrode extends beyond the distal end of the primary electrode (blocks 7850 –7860 decouple the secondary actuator from the primary actuator, and move the secondary actuator as in par. [0212]); and
at the third position, the control handle is movably engaged with the primary actuator to be movable independently of the secondary actuator in a second direction to a fourth position to partially retract the distal end of the primary electrode away from the distal end of the secondary electrode (par. [0147] moving the primary electrode while not moving the secondary electrode).
Regarding claim 10, Shuman teaches wherein the control handle is further configured:
at the second position, to be slidable in the first direction to move the secondary actuator to extend the distal end of the secondary electrode (method claim 20, slide the housings to move the electrodes); and
at the third position, to be rotatable in the second direction to move the primary actuator to partially retract the distal end of the primary electrode away from the distal end of the secondary electrode (claim 20; rotate the secondary housing to lock the secondary electrode to allow the primary electrode to be retracted).
Regarding Claim 16, Shuman teaches wherein the housing includes a sheath actuator (704), wherein the sheath actuator includes a sheath lock (706), the sheath lock being configured to enable selective movement of the sheath and being further configured to enable selective locking of the sheath (par. [0015] and par. [0096]).
Regarding claim 17, Shuman teaches a method comprising:
positioning a user interface operably coupled with a sheath that contains a primary electrode and a secondary electrode to move a distal end of the sheath adjacent to a target region at a first position (primary electrode 207 and secondary electrode 211 through sheath 103);
moving a primary actuator operably coupled with the primary electrode (primary actuator 1132 coupled with the primary electrode as in par. [0100]), a secondary actuator operably coupled with the secondary electrode (secondary actuator 1150 coupled with the secondary electrode as in par. [0101]), and a control handle (control mechanism as in at least par. [0012]) in concert to a second position of the user interface to extend distal ends of the primary electrode and the secondary electrode into the target region (par. [0211]-[0212] with the primary and secondary actuators coupled to move at blocks 7810-7830);
moving the control handle in a first direction to cause the secondary actuator to move independently of the primary actuator to a third position of the user interface to extend the distal end of the secondary electrode beyond the distal end of the primary electrode (blocks 7850 –7860 decouple the secondary actuator from the primary actuator, and move the secondary actuator as in par. [0212]); and
moving the control handle in a second direction to cause the primary actuator to move independently of the secondary actuator to a fourth position of the user interface to partially retract the distal end of the primary electrode away from the distal end of the secondary electrode (par. [0147] moving the primary electrode while not moving the secondary electrode).
Regarding claim 18, Shuman teaches wherein:moving the control handle in the first direction includes sliding the control handle in the first direction (method claim 20, slide the housings to move the electrodes); andmoving the control handle in the second direction includes rotating the control handle in the second direction (claim 20; rotate the secondary housing to lock the secondary electrode to allow the primary electrode to be retracted).
Allowable Subject Matter
Claims 3 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 3, 11, and 19, Shuman is silent regarding the housing with receptive threads and the primary actuator with insertive threads, wherein the receptive threads are configured to be threadedly engageable by the insertive threads upon rotation of the secondary actuator when the user interface is at the third position. The rotation is rather about a longitudinal axis and not threaded. Darmos (US 10,548,661) teaches an actuator for an electrode with rotation of an actuator with a thread to impart translational movement to tines. However, the actuator of Darmos is of a very different design to Shuman, and one of ordinary skill in the art would not modify the actuator of Shuman with that of Darmos in such a way to arrive at the claimed invention. Claims 4-7, 12-16, and 20 are dependent on claims 3, 11, and 19 respectively. 
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shikhman (US 2016/0015451) teaches two electrodes actuated together or alone via different actuators. Abele (US 5,190,541) teaches two electrodes actuated together or alone via a control handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794